

117 HR 943 IH: Social Determinants for Moms Act
U.S. House of Representatives
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 943IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2021Mrs. McBath (for herself, Ms. Underwood, Ms. Adams, Mr. Khanna, Ms. Velázquez, Mr. Smith of Washington, Ms. Scanlon, Mr. Lawson of Florida, Mrs. Hayes, Mr. Butterfield, Ms. Moore of Wisconsin, Ms. Strickland, Mr. Ryan, Mr. Schiff, Mr. Johnson of Georgia, Mr. Horsford, Ms. Wasserman Schultz, Ms. Barragán, Mr. Deutch, Mr. Payne, Mr. Blumenauer, Mr. Moulton, Mr. Soto, Mr. Nadler, Mr. Trone, Ms. Clarke of New York, Ms. Schakowsky, Ms. Bass, Ms. Pressley, Mr. Evans, Ms. Blunt Rochester, Ms. Castor of Florida, Ms. Sewell, and Ms. Williams of Georgia) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Financial Services, Transportation and Infrastructure, Agriculture, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo address social determinants of maternal health with respect to pregnant and postpartum individuals, and for other purposes.1.Short titleThis Act may be cited as the Social Determinants for Moms Act. 2.Task force to develop a strategy to address social determinants of maternal health(a)In generalThe Secretary of Health and Human Services shall convene a task force (in this section referred to as the Task Force) to develop a strategy to coordinate efforts between Federal agencies to address social determinants of maternal health with respect to pregnant and postpartum individuals.(b)Ex officio membersThe ex officio members of the Task Force shall consist of the following:(1)The Secretary of Health and Human Services (or a designee thereof).(2)The Secretary of Housing and Urban Development (or a designee thereof).(3)The Secretary of Transportation (or a designee thereof).(4)The Secretary of Agriculture (or a designee thereof).(5)The Secretary of Labor (or a designee thereof).(6)The Administrator of the Environmental Protection Agency (or a designee thereof).(7)The Assistant Secretary for the Administration for Children and Families (or a designee thereof).(8)The Administrator of the Centers for Medicare & Medicaid Services (or a designee thereof).(9)The Director of the Indian Health Service (or a designee thereof).(10)The Director of the National Institutes of Health (or a designee thereof).(11)The Administrator of the Health Resources and Services Administration (or a designee thereof).(12)The Deputy Assistant Secretary for Minority Health of the Department of Health and Human Services (or a designee thereof).(13)The Deputy Assistant Secretary for Women’s Health of the Department of Health and Human Services (or a designee thereof).(14)The Director of the Centers for Disease Control and Prevention (or a designee thereof).(15)The Director of the Office on Violence Against Women at the Department of Justice (or a designee thereof).(c)Appointed membersIn addition to the ex officio members of the Task Force, the Secretary of Health and Human Services shall appoint the following members of the Task Force:(1)At least two representatives of patients, to include—(A)a representative of patients who have suffered from severe maternal morbidity; or(B)a representative of patients who is a family member of an individual who suffered a pregnancy-related death.(2)At least two leaders of community-based organizations that address maternal mortality and severe maternal morbidity with a specific focus on racial and ethnic disparities. In appointing such leaders under this paragraph, the Secretary of Health and Human Services shall give priority to individuals who are leaders of organizations led by individuals from racial and ethnic minority groups.(3)At least two perinatal health workers.(4)A professionally diverse panel of maternity care providers.(d)ChairThe Secretary of Health and Human Services shall select the chair of the Task Force from among the members of the Task Force.(e)ReportNot later than 2 years after the date of the enactment of this Act, the Task Force shall submit to Congress a report on—(1)the strategy developed under subsection (a); (2)recommendations on funding amounts with respect to implementing such strategy;(3)recommendations for how to expand coverage of social services to address social determinants of maternal health under Medicaid managed care organizations and State Medicaid programs.(f)TerminationSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Task Force with respect to termination.3.Housing for Moms grant program(a)In generalThe Secretary of Housing and Urban Development shall establish a Housing for Moms grant program under this section to make grants to eligible entities to increase access to safe, stable, affordable, and adequate housing for pregnant and postpartum individuals and their families.(b)ApplicationTo be eligible to receive a grant under this section, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may provide.(c)PriorityIn awarding grants under this section, the Secretary shall give priority to an eligible entity that—(1)is a community-based organization or will partner with a community-based organization to implement initiatives to increase access to safe, stable, affordable, and adequate housing for pregnant and postpartum individuals and their families;(2)is operating in an area with high rates of adverse maternal health outcomes or significant racial or ethnic disparities in maternal health outcomes, to the extent such data are available; and(3)is operating in an area with a high poverty rate or significant number of individuals who lack consistent access to safe, stable, affordable, and adequate housing.(d)Use of fundsAn eligible entity that receives a grant under this section shall use funds under the grant for the purposes of—(1)identifying and conducting outreach to pregnant and postpartum individuals who are low-income and lack consistent access to safe, stable, affordable, and adequate housing;(2)providing safe, stable, affordable, and adequate housing options to such individuals;(3)connecting such individuals with local organizations offering safe, stable, affordable, and adequate housing options;(4)providing application assistance to such individuals seeking to enroll in programs offering safe, stable, affordable, and adequate housing options;(5)providing direct financial assistance to such individuals for the purposes of maintaining safe, stable, and adequate housing for the duration of the individual’s pregnancy and postpartum periods; and(6)working with relevant stakeholders to ensure that local housing and homeless shelter infrastructure is supportive to pregnant and postpartum individuals, including through—(A)health-promoting housing codes;(B)enforcement of housing codes;(C)proactive rental inspection programs;(D)code enforcement officer training; and(E)partnerships between regional offices of the Department of Housing and Urban Development and community-based organizations to ensure housing laws are understood and violations are discovered.(e)Reporting(1)Eligible entitiesThe Secretary shall require each eligible entity receiving a grant under this section to annually submit to the Secretary and make publicly available a report on the status of activities conducted using the grant.(2)SecretaryNot later than the end of each fiscal year in which grants are made under this section, the Secretary shall submit to the Congress and make publicly available a report that—(A)summarizes the reports received under paragraph (1);(B)evaluates the effectiveness of grants awarded under this section in increasing access to safe, stable, affordable, and adequate housing for pregnant and postpartum individuals and their families; and(C)makes recommendations with respect to ensuring activities described subsection (d) continue after grant amounts made available under this section are expended.(f)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means—(A)a community-based organization;(B)a State or local governmental entity, including a State or local public health department;(C)an Indian tribe or tribal organization (as such terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)); or(D)an Urban Indian organization (as such term is defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)).(2)SecretaryThe term Secretary means the Secretary of Housing and Urban Development.(g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for fiscal year 2022, which shall remain available until expended.4.Department of Transportation(a)ReportNot later than one year after the date of enactment of this Act, the Secretary of Transportation shall submit to Congress and make publicly available a report containing—(1)an assessment of transportation barriers preventing individuals from attending prenatal and postpartum appointments, accessing maternal health care services, or accessing services and resources related to social determinants maternal of health; (2)recommendations on how to overcome the barriers assessed under paragraph (1); and(3)an assessment of transportation safety risks for pregnant individuals and recommendations on how to mitigate such risks.(b)ConsiderationsIn carrying out subsection (a), the Secretary shall give special consideration to solutions for—(1)pregnant and postpartum individuals living in a health professional shortage area designated under section 332 of the Public Health Service Act (42 U.S.C. 254e); (2)pregnant and postpartum individuals living in areas with high maternal mortality or severe morbidity rates or significant racial or ethnic disparities in maternal health outcomes; or(3)pregnant and postpartum individuals with a disability that impacts mobility.5.Department of Agriculture(a)Special supplemental nutrition program(1)Extension of postpartum periodSection 17(b)(10) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(b)(10)) is amended by striking six months and inserting 24 months.(2)Extension of breastfeeding periodSection 17(d)(3)(A)(ii) of the Child Nutrition Act of 1966 (7 U.S.C. 1431(d)(3)(A)(ii)) is amended by striking 1 year and inserting 24 months.(3)ReportNot later than 2 years after the date of the enactment of this section, the Secretary shall submit to Congress a report that includes an evaluation of the effect of each of the amendments made by this subsection on—(A)maternal and infant health outcomes, including racial and ethnic disparities with respect to such outcomes;(B)breastfeeding rates among postpartum individuals;(C)qualitative evaluations of family experiences under the special supplemental nutrition program under section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786); and(D)other relevant information as determined by the Secretary.(b)Grant program for healthy food and clean water for pregnant and postpartum individuals(1)In generalThe Secretary shall establish a program to award grants, on a competitive basis, to eligible entities to carry out the activities described in paragraph (4).(2)ApplicationTo be eligible for a grant under this subsection, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary determines appropriate.(3)PriorityIn awarding grants under this subsection, the Secretary shall give priority to an eligible entity that—(A) is, or will partner with, a community-based organization; and(B)is operating in an area with high rates of—(i)adverse maternal health outcomes; or(ii)significant racial or ethnic disparities in maternal health outcomes.(4)Use of fundsAn eligible entity shall use grant funds awarded under this subsection to deliver healthy food, infant formula, clean water, or diapers to pregnant and postpartum individuals located in areas that are food deserts, as determined by the Secretary using data from the Food Access Research Atlas of the Department of Agriculture.(5)Reports(A)Eligible entityNot later than 1 year after an eligible entity first receives a grant under this subsection, and annually thereafter, an eligible entity shall submit to the Secretary a report on the status of activities conducted using the grant, which shall contain such information as the Secretary may require.(B)Secretary(i)In generalNot later than 2 years after the date on which the first grant is awarded under this subsection, the Secretary shall submit to Congress a report that includes—(I)a summary of the reports submitted under subparagraph (A);(II)an assessment of the extent to which food distributed through the grant program was purchased from local and regional food systems;(III)an evaluation of the effect of the grant program under this subsection on maternal and infant health outcomes, including racial and ethnic disparities with respect to such outcomes; and(IV)recommendations with respect to ensuring the activities described in paragraph (4) continue after the grant period funding such activities expires.(ii)PublicationThe Secretary shall make the report submitted under clause (i) publicly available on the website of the Department of Agriculture.(6)Authorization of appropriationsThere are authorized to be appropriated $5,000,000 to carry out this subsection for fiscal years 2022 through 2024.(c)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means—(A)a community-based organization;(B)a State or local governmental entity, including a State or local public health department;(C)an Indian tribe or tribal organization (as such terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)); or(D)an Urban Indian organization (as such term is defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)).(2)SecretaryThe term Secretary means the Secretary of Agriculture. 6.Environmental study through National Academies(a)In generalThe Administrator of the Environmental Protection Agency shall seek to enter an agreement, not later than 60 days after the date of enactment of this Act, with the National Academies of Sciences, Engineering, and Medicine (referred to in this section as the National Academies) under which the National Academies agree to conduct a study on the impacts of water and air quality, exposure to extreme temperatures, environmental chemicals, environmental risks in the workplace and the home, and pollution levels, on maternal and infant health outcomes.(b)Study requirementsThe agreement under subsection (a) shall direct the National Academies to make recommendations for—(1)improving environmental conditions to improve maternal and infant health outcomes; and(2)reducing or eliminating racial and ethnic disparities in such outcomes.(c)ReportThe agreement under subsection (a) shall direct the National Academies to complete the study under this section, and transmit to the Congress and make publicly available a report on the results of the study, not later than 12 months after the date of enactment of this Act.7.Child care access(a)Grant programThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall award grants to eligible organizations to provide pregnant and postpartum individuals with free and accessible drop-in child care services during prenatal and postpartum appointments.(b)ApplicationTo be eligible to receive a grant under this section, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(c)Eligible organizations(1)EligibilityTo be eligible to receive a grant under this section, an organization shall be an organization that provides child care services and can carry out programs providing pregnant and postpartum individuals with free and accessible drop-in child care services during prenatal and postpartum appointments.(2)PrioritizationIn selecting grant recipients under this section, the Secretary shall give priority to eligible organizations that operate in an area with high rates of adverse maternal health outcomes or significant racial or ethnic disparities in maternal health outcomes, to the extent such data are available.(d)TimingThe Secretary shall commence the grant program under subsection (a) not later than 1 year after the date of enactment of this Act.(e)Reporting(1)GranteesEach recipient of a grant under this section shall annually submit to the Secretary and make publicly available a report on the status of activities conducted using the grant. Each such report shall include—(A)an analysis of the effect of the funded program on prenatal and postpartum appointment attendance rates;(B)summaries of qualitative assessments of the funded program from—(i)pregnant and postpartum individuals participating in the program; and(ii)the families of such individuals; and(C)such additional information as the Secretary may require.(2)SecretaryNot later than the end of fiscal year 2024, the Secretary shall submit to the Congress and make publicly available a report containing the following:(A)A summary of the reports under paragraph (1).(B)An assessment of the effects, if any, of the funded programs on maternal health outcomes, with a specific focus on racial and ethnic disparities in such outcomes. (C)A description of actions the Secretary can take to ensure that pregnant and postpartum individuals eligible for medical assistance under a State plan under title XIX of the Social Security Act (42 U.S.C. 1936 et seq.) have access to free and accessible drop-in child care services during prenatal and postpartum appointments, including identification of the funding necessary to carry out such actions.(f)Drop-In child care services definedIn this section, the term drop-in child care services means child care and early childhood education services that are—(1)delivered at a facility that meets the requirements of all applicable laws and regulations of the State or local government in which it is located, including the licensing of the facility as a child care facility; and(2)provided in single encounters without requiring full-time enrollment of a person in a child care program.(g)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $5,000,000 for the period of fiscal years 2022 through 2024.8.Grants to local entities addressing social determinants of maternal health(a)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall award grants to eligible entities to—(1)address social determinants of maternal health for pregnant and postpartum individuals; and(2)eliminate racial and ethnic disparities in maternal health outcomes.(b)ApplicationTo be eligible to receive a grant under this subsection an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may provide.(c)PrioritizationIn awarding grants under subsection (a), the Secretary shall give priority to an eligible entity that—(1)is, or will partner with, a community-based organization to carrying out the activities under subsection (d);(2)is operating in an area with high rates of adverse maternal health outcomes or significant racial or ethnic disparities in maternal health outcomes; and(3)is operating in an area with a high poverty rate.(d)ActivitiesAn eligible entity that receives a grant under this section may—(1)hire and retain staff;(2)develop and distribute a list of available resources with respect to social service programs in a community;(3)establish a resource center that provides multiple social service programs in a single location; and(4)offer programs and resources in the communities in which the respective eligible entities are located to address social determinants of health for pregnant and postpartum individuals; and(5)consult with such pregnant and postpartum individuals to conduct an assessment of the activities under this subsection.(e)Technical assistanceThe Secretary shall provide to grant recipients under this section technical assistance to plan for sustaining programs to address social determinants of maternal health among pregnant and postpartum individuals after the period of the grant.(f)Reporting(1)GranteesNot later than 1 year after an eligible entity first receives a grant under this section, and annually thereafter, an eligible entity shall submit to the Secretary, and make publicly available, a report on the status of activities conducted using the grant. Each such report shall include data on the effects of such activities, disaggregated by race, ethnicity, gender, and other relevant factors.(2)SecretaryNot later than the end of fiscal year 2026, the Secretary shall submit to Congress a report that includes—(A)a summary of the reports under paragraph (1); and(B)recommendations for—(i)improving maternal health outcomes; and(ii)reducing or eliminating racial and ethnic disparities in maternal health outcomes.(g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $15,000,000 for each of fiscal years 2022 through 2026.9.DefinitionsIn this Act:(1)Culturally congruentThe term culturally congruent, with respect to care or maternity care, means care that is in agreement with the preferred cultural values, beliefs, worldview, language, and practices of the health care consumer and other stakeholders.(2)Maternity care providerThe term maternity care provider means a health care provider who—(A)is a physician, physician assistant, midwife who meets at a minimum the international definition of the midwife and global standards for midwifery education as established by the International Confederation of Midwives, nurse practitioner, or clinical nurse specialist; and(B)has a focus on maternal or perinatal health.(3)Maternal mortalityThe term maternal mortality means a death occurring during or within a one-year period after pregnancy, caused by pregnancy-related or childbirth complications, including a suicide, overdose, or other death resulting from a mental health or substance use disorder attributed to or aggravated by pregnancy-related or childbirth complications.(4)Perinatal health workerThe term perinatal health worker means a doula, community health worker, peer supporter, breastfeeding and lactation educator or counselor, nutritionist or dietitian, childbirth educator, social worker, home visitor, language interpreter, or navigator.(5)Postpartum and postpartum periodThe terms postpartum and postpartum period refer to the 1-year period beginning on the last day of the pregnancy of an individual.(6)Racial and ethnic minority groupThe term racial and ethnic minority group has the meaning given such term in section 1707(g)(1) of the Public Health Service Act (42 U.S.C. 300u–6(g)(1)).(7)Severe maternal morbidityThe term severe maternal morbidity means a health condition, including mental health conditions and substance use disorders, attributed to or aggravated by pregnancy or childbirth that results in significant short-term or long-term consequences to the health of the individual who was pregnant.(8)Social determinants of maternal health definedThe term social determinants of maternal health means non-clinical factors that impact maternal health outcomes, including—(A)economic factors, which may include poverty, employment, food security, support for and access to lactation and other infant feeding options, housing stability, and related factors;(B)neighborhood factors, which may include quality of housing, access to transportation, access to child care, availability of healthy foods and nutrition counseling, availability of clean water, air and water quality, ambient temperatures, neighborhood crime and violence, access to broadband, and related factors;(C)social and community factors, which may include systemic racism, gender discrimination or discrimination based on other protected classes, workplace conditions, incarceration, and related factors;(D)household factors, which may include ability to conduct lead testing and abatement, car seat installation, indoor air temperatures, and related factors;(E)education access and quality factors, which may include educational attainment, language and literacy, and related factors; and(F)health care access factors, including health insurance coverage, access to culturally congruent health care services, providers, and non-clinical support, access to home visiting services, access to wellness and stress management programs, health literacy, access to telehealth and items required to receive telehealth services, and related factors.